Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13 and 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches a system for implementing a convolutional neural network (CNN) that comprises a plurality of convolution accelerators, each of the plurality of convolution accelerators including: a feature line buffer memory; a kernel buffer memory; and a multiply-accumulate (MAC) cluster including a plurality of MAC circuits coupled to the feature line buffer memory and to the kernel buffer memory, and which, in operation, multiply and accumulate received feature data and kernel data, however, the prior art fails to teach each of the plurality of convolution accelerators performs first operations in a convolutional acceleration mode in which the feature line buffer memory stores feature data and second operations in a fully connected acceleration mode in which the feature line buffer memory stores kernel decompression tables.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845